
	
		II
		112th CONGRESS
		1st Session
		S. 1835
		IN THE SENATE OF THE UNITED STATES
		
			November 9, 2011
			Mrs. Hagan (for herself,
			 Mr. Corker, Mr.
			 Schumer, and Mr. Crapo)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To establish standards for covered bond programs and a
		  covered bond regulatory oversight program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 United States Covered Bond
			 Act.
		2.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)Ancillary
			 assetThe term ancillary asset means—
				(A)any interest rate
			 or currency swap associated with 1 or more eligible assets, substitute assets,
			 or other assets in a cover pool;
				(B)any credit
			 enhancement or liquidity arrangement associated with 1 or more eligible assets,
			 substitute assets, or other assets in a cover pool;
				(C)any guarantee,
			 letter-of-credit right, or other secondary obligation that supports any payment
			 or performance of 1 or more eligible assets, substitute assets, or other assets
			 in a cover pool; and
				(D)any proceeds of,
			 or other property incident to, 1 or more eligible assets, substitute assets, or
			 other assets in a cover pool.
				(2)CorporationThe
			 term Corporation means the Federal Deposit Insurance
			 Corporation.
			(3)Cover
			 poolThe term cover pool means a dynamic pool of
			 assets that is comprised of—
				(A)in the case of any
			 eligible issuer described in subparagraph (A), (B), (C), (D), or (E) of
			 paragraph (9)—
					(i)1 or
			 more eligible assets from a single eligible asset class; and
					(ii)1
			 or more substitute assets or ancillary assets; and
					(B)in the case of any
			 eligible issuer described in paragraph (9)(F)—
					(i)the
			 covered bonds issued by each sponsoring eligible issuer; and
					(ii)1
			 or more substitute assets or ancillary assets.
					(4)Covered
			 bondThe term covered bond means any recourse debt
			 obligation of an eligible issuer that—
				(A)has an original
			 term to maturity of not less than 1 year;
				(B)is secured by a
			 perfected security interest in or other perfected lien on a cover pool that is
			 owned directly or indirectly by the issuer of the obligation;
				(C)is issued under a
			 covered bond program that has been approved by the applicable covered bond
			 regulator;
				(D)is identified in a
			 register of covered bonds that is maintained by the Secretary; and
				(E)is not a deposit
			 (as defined in section 3(l) of the Federal Deposit Insurance Act (12 U.S.C.
			 1813(l))).
				(5)Covered bond
			 programThe term covered bond program means any
			 program of an eligible issuer under which, on the security of a single cover
			 pool, 1 or more series of covered bonds may be issued.
			(6)Covered bond
			 regulatorThe term covered bond regulator
			 means—
				(A)for any eligible
			 issuer that is subject to the jurisdiction of an appropriate Federal banking
			 agency (as defined in section 3(q) of the Federal Deposit Insurance Act (12
			 U.S.C. 1813(q))), the appropriate Federal banking agency;
				(B)for any eligible
			 issuer that is described in paragraph (9)(F), that is not subject to the
			 jurisdiction of an appropriate Federal banking agency, and that is sponsored by
			 only 1 eligible issuer, the covered bond regulator for the sponsor;
				(C)for any eligible issuer that is described
			 in paragraph (9)(F), that is not subject to the jurisdiction of an appropriate
			 Federal banking agency, and that is sponsored by more than 1 eligible issuer,
			 the covered bond regulator for the sponsor whose covered bonds constitute the
			 largest share of the cover pool of the issuer; and
				(D)for any other eligible issuer that is not
			 subject to the jurisdiction of an appropriate Federal banking agency, the Board
			 of Governors of the Federal Reserve System.
				(7)Eligible
			 assetThe term eligible asset means—
				(A)in the case of the
			 residential mortgage asset class—
					(i)any
			 first-lien mortgage loan that is secured by 1-to-4 family residential
			 property;
					(ii)any
			 mortgage loan that is insured under the National Housing Act (12 U.S.C. 1701 et
			 seq.); and
					(iii)any loan that is
			 guaranteed, insured, or made under chapter 37 of title 38, United States
			 Code;
					(B)in the case of the
			 commercial mortgage asset class, any commercial mortgage loan (including any
			 multifamily mortgage loan);
				(C)in the case of the
			 public sector asset class—
					(i)any
			 security issued by a State, municipality, or other governmental
			 authority;
					(ii)any
			 loan made to a State, municipality, or other governmental authority; and
					(iii)any loan,
			 security, or other obligation that is insured or guaranteed, in full or
			 substantially in full, by the full faith and credit of the United States
			 Government (whether or not such loan, security, or other obligation is also
			 part of another eligible asset class);
					(D)in the case of the
			 auto asset class, any auto loan or lease;
				(E)in the case of the
			 student loan asset class, any student loan (whether guaranteed or
			 nonguaranteed);
				(F)in the case of the
			 credit or charge card asset class, any extension of credit to a person under an
			 open-end credit plan;
				(G)in the case of the
			 small business asset class, any loan that is made or guaranteed under a program
			 of the Small Business Administration; and
				(H)in the case of any
			 other eligible asset class, any asset designated by the Secretary, by rule and
			 in consultation with the covered bond regulators, as an eligible asset for
			 purposes of such class.
				(8)Eligible asset
			 classThe term eligible asset class means—
				(A)a residential
			 mortgage asset class;
				(B)a commercial
			 mortgage asset class;
				(C)a public sector
			 asset class;
				(D)an auto asset
			 class;
				(E)a student loan
			 asset class;
				(F)a credit or charge
			 card asset class;
				(G)a small business
			 asset class; and
				(H)any other eligible
			 asset class designated by the Secretary, by rule and in consultation with the
			 covered bond regulators.
				(9)Eligible
			 issuerThe term eligible issuer means—
				(A)any insured
			 depository institution and any subsidiary of such institution;
				(B)any bank holding
			 company, any savings and loan holding company, and any subsidiary of any of
			 such companies;
				(C)any broker or
			 dealer that is registered under section 15 of the Securities Exchange Act of
			 1934 (15 U.S.C. 78o) and is a member of the Securities Investor Protection
			 Corporation, and any subsidiary of such broker or dealer;
				(D)any insurer that
			 is supervised by a State insurance regulator, and any subsidiary of such
			 insurer;
				(E)any nonbank financial company (as defined
			 in section 102(a)(4) of the Dodd-Frank Wall Street Reform and Consumer
			 Protection Act (12 U.S.C. 5311(a)(4))) that is supervised by the Board of
			 Governors of the Federal Reserve System under section 113 of the Dodd-Frank
			 Wall Street Reform and Consumer Protection Act (12 U.S.C. 5323), including any
			 intermediate holding company supervised as a nonbank financial company, and any
			 subsidiary of such a nonbank financial company; and
				(F)any issuer that is
			 sponsored by 1 or more eligible issuers for the sole purpose of issuing covered
			 bonds on a pooled basis.
				(10)Oversight
			 programThe term oversight program means the covered
			 bond regulatory oversight program established under section 3(a).
			(11)SecretaryThe
			 term Secretary means the Secretary of the Department of the
			 Treasury.
			(12)Substitute
			 assetThe term substitute asset means—
				(A)cash;
				(B)any direct
			 obligation of the United States Government, and any security or other
			 obligation whose full principal and interest are insured or guaranteed by the
			 full faith and credit of the United States Government;
				(C)any direct
			 obligation of a United States Government corporation or Government-sponsored
			 enterprise of the highest credit quality, and any other security or other
			 obligation of the highest credit quality whose full principal and interest are
			 insured or guaranteed by such corporation or enterprise, except that the
			 outstanding principal amount of these obligations in any cover pool may not
			 exceed an amount equal to 20 percent of the outstanding principal amount of all
			 assets in the cover pool without the approval of the applicable covered bond
			 regulator;
				(D)any other
			 substitute asset designated by the Secretary, by rule and in consultation with
			 the covered bond regulators; and
				(E)any deposit
			 account or securities account into which only an asset described in
			 subparagraph (A), (B), (C), or (D) may be deposited or credited.
				3.Regulatory
			 oversight of covered bond programs established
			(a)Establishment
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary shall, by rule and in consultation with the covered
			 bond regulators, establish a covered bond regulatory oversight program that
			 provides for—
					(A)covered bond
			 programs to be evaluated according to reasonable and objective standards in
			 order to be approved under paragraph (2), including any additional eligibility
			 standards for eligible assets and any other criteria determined appropriate by
			 the Secretary to further the purposes of this Act;
					(B)covered bond
			 programs to be maintained in a manner that is consistent with this Act and safe
			 and sound asset-liability management and other financial practices; and
					(C)any estate created
			 under section 4 to be administered in a manner that is consistent with
			 maximizing the value and the proceeds of the related cover pool in a resolution
			 under this Act.
					(2)Approval of each
			 covered bond program
					(A)In
			 generalA covered bond shall be subject to this Act only if the
			 covered bond is issued by an eligible issuer under a covered bond program that
			 is approved by the applicable covered bond regulator.
					(B)Approval
			 processEach covered bond
			 regulator shall apply the standards established by the Secretary under the
			 oversight program to evaluate a covered bond program that has been submitted by
			 an eligible issuer for approval. Each covered bond regulator also shall take
			 into account relevant supervisory factors, including safety and soundness
			 considerations, in evaluating a covered bond program that has been submitted
			 for approval. Each covered bond regulator, promptly after approving a covered
			 bond program, shall provide the Secretary with the name of the covered bond
			 program, the name of the eligible issuer, and all other information reasonably
			 requested by the Secretary in order to update the registry under paragraph
			 (3)(A). Each eligible issuer, promptly after issuing a covered bond under an
			 approved covered bond program, shall provide the Secretary with all information
			 reasonably requested by the Secretary in order to update the registry under
			 paragraph (3)(B).
					(C)Existing covered
			 bond programsA covered bond regulator may approve a covered bond
			 program that is in existence on the date of the enactment of this Act. Upon
			 such approval, each covered bond under the covered bond program shall be
			 subject to this Act, regardless of when the covered bond was issued.
					(D)Multiple covered
			 bond programs permittedAn eligible issuer may have more than 1
			 covered bond program.
					(E)Cease and desist
			 authorityThe applicable
			 covered bond regulator may direct an eligible issuer to cease issuing covered
			 bonds under an approved covered bond program if the covered bond program is not
			 maintained in a manner that is consistent with this Act and the oversight
			 program and if, after notice that is reasonable under the circumstances, the
			 issuer does not remedy all deficiencies identified by the applicable covered
			 bond regulator.
					(F)Cap on the
			 amount of outstanding covered bonds
						(i)In
			 generalWith respect to each eligible issuer that submits a
			 covered bond program for approval, the applicable covered bond regulator shall
			 set, consistent with safety and soundness considerations and the financial
			 condition of the eligible issuer, the maximum amount, as a percentage of the
			 eligible issuer’s total assets, of outstanding covered bonds that the eligible
			 issuer may issue.
						(ii)Review of
			 capThe applicable covered
			 bond regulator may, not more frequently than quarterly, review the percentage
			 set under clause (i) and, if safety and soundness considerations or the
			 financial condition of the eligible issuer has changed, increase or decrease
			 such percentage. Any decrease made pursuant to this clause shall have no effect
			 on existing covered bonds issued by the eligible issuer.
						(3)RegistryUnder
			 the oversight program, the Secretary shall maintain a registry that is
			 published on a Web site available to the public and that, for each covered bond
			 program approved by a covered bond regulator, contains—
					(A)the name of the
			 covered bond program, the name of the eligible issuer, and all other
			 information that the Secretary considers necessary to adequately identify the
			 covered bond program and the eligible issuer; and
					(B)all information
			 that the Secretary considers necessary to adequately identify all outstanding
			 covered bonds issued under the covered bond program (including the reports
			 described in paragraphs (3) and (4) of subsection (b)).
					(4)FeesEach
			 covered bond regulator may levy, on the issuers of covered bonds under the
			 primary supervision of such covered bond regulator, reasonably apportioned fees
			 that such covered bond regulator considers necessary, in the aggregate, to
			 defray the costs of such covered bond regulator carrying out the provisions of
			 this Act. Such funds shall not be construed to be Government funds or
			 appropriated monies and shall not be subject to apportionment for purposes of
			 chapter 15 of title 31, United States Code, or any other provision of
			 law.
				(b)Minimum
			 over-Collateralization requirements
				(1)Requirements
			 establishedThe Secretary, by
			 rule and in consultation with the covered bond regulators, shall establish
			 minimum over-collateralization requirements for covered bonds backed by each of
			 the eligible asset classes. The minimum over-collateralization requirements
			 shall be designed to ensure that sufficient eligible assets and substitute
			 assets are maintained in the cover pool to satisfy all principal and interest
			 payments on the covered bonds when due through maturity and shall be based on
			 the credit, collection, and interest rate risks (excluding the liquidity risks)
			 associated with the eligible asset class.
				(2)Asset coverage
			 testThe eligible assets and the substitute assets in any cover
			 pool shall be required, in the aggregate, to meet at all times the applicable
			 minimum over-collateralization requirements.
				(3)Monthly
			 reportingOn a monthly basis, each issuer of covered bonds shall
			 submit a report on whether the cover pool that secures the covered bonds meets
			 the applicable minimum over-collateralization requirements to—
					(A)the
			 Secretary;
					(B)the applicable
			 covered bond regulator;
					(C)the applicable
			 indenture trustee;
					(D)the applicable
			 covered bondholders; and
					(E)the applicable
			 independent asset monitor.
					(4)Independent
			 asset monitor
					(A)AppointmentEach
			 issuer of covered bonds shall appoint the indenture trustee for the covered
			 bonds, or another unaffiliated entity, as an independent asset monitor for the
			 applicable cover pool.
					(B)DutiesAn
			 independent asset monitor appointed under subparagraph (A) shall, on an annual
			 or other more frequent periodic basis determined by the Secretary under the
			 oversight program—
						(i)verify whether the
			 cover pool meets the applicable minimum over-collateralization requirements;
			 and
						(ii)report to the
			 Secretary, the applicable covered bond regulator, the applicable indenture
			 trustee, and the applicable covered bondholders on whether the cover pool meets
			 the applicable minimum over-collateralization requirements.
						(C)Removal and
			 replacementThe independent asset monitor appointed under
			 subparagraph (A) may be removed and replaced—
						(i)by
			 a covered bond regulator in any case in which such action is in the best
			 interest of the covered bond investors; and
						(ii)by
			 covered bond holders who own a majority of the outstanding principal amount of
			 the covered bonds secured by the applicable cover pool, at any time.
						(5)No loss of
			 statusCovered bonds shall remain subject to this Act regardless
			 of whether the applicable cover pool ceases to meet the applicable minimum
			 over-collateralization requirements.
				(6)Failure to meet
			 requirements
					(A)In
			 generalIf a cover pool fails
			 to meet the applicable minimum over-collateralization requirements, and if the
			 failure is not cured within the time specified in the related transaction
			 documents, the failure shall be an uncured default for purposes of section
			 4(a).
					(B)Notice
			 requiredAn issuer of covered bonds shall promptly give the
			 Secretary and the applicable covered bond regulator written notice if the cover
			 pool securing the covered bonds fails to meet the applicable minimum
			 over-collateralization requirements, if the failure is cured within the time
			 specified in the related transaction documents, or if the failure is not so
			 cured.
					(c)Requirements for
			 eligible assets
				(1)Requirements
					(A)LoansA
			 loan shall not qualify as an eligible asset for so long as the loan is
			 delinquent for more than 60 consecutive days.
					(B)SecuritiesA
			 security shall not qualify as an eligible asset for so long as the security
			 does not meet any credit-quality requirement under this Act.
					(C)OriginationAn asset shall not qualify as an eligible
			 asset if the asset was not originated in compliance with any rule or
			 supervisory guidance of a Federal agency applicable to the asset at the time of
			 origination.
					(D)No double
			 pledgeAn asset shall not qualify as an eligible asset for so
			 long as the asset is subject to a prior perfected security interest or other
			 prior perfected lien that has been granted in an unrelated transaction. Nothing
			 in this Act shall affect such a prior perfected security interest or other
			 prior perfected lien, and the rights of such lien holders.
					(2)Failure to meet
			 requirementsSubject to
			 paragraph (1)(D), if an asset in a cover pool does not satisfy any applicable
			 requirement described in paragraph (1) or any other applicable standard or
			 criterion described in this Act, the oversight program, or the related
			 transaction documents, the asset shall not qualify as an eligible asset for
			 purposes of the asset coverage test described in subsection (b)(2). A
			 disqualified asset shall remain in the cover pool unless and until removed by
			 the issuer in compliance with the provisions of this Act, the oversight
			 program, and the related transaction documents. No disqualified asset may be
			 removed from the cover pool after an estate has been created for the related
			 covered bond program under section 4(b)(1) or 4(c)(2), except in connection
			 with the management of the cover pool under section 4(d)(1)(E).
				(d)Other
			 requirements
				(1)Books and
			 records of issuerEach issuer of covered bonds shall clearly mark
			 its books and records to identify the assets that comprise the cover pool
			 securing the covered bonds.
				(2)Schedule of
			 eligible assets and substitute assetsEach issuer of covered
			 bonds shall deliver to the applicable indenture trustee and the applicable
			 independent asset monitor, on at least a monthly basis, a schedule that
			 identifies all eligible assets and substitute assets in the cover pool securing
			 the covered bonds.
				(3)Single eligible
			 asset classNo cover pool
			 described in section 2(3)(A) may include eligible assets from more than 1
			 eligible asset class. No cover pool described in section 2(3)(B) may include
			 covered bonds backed by more than 1 eligible asset class.
				4.Resolution upon
			 default or insolvency
			(a)Uncured default
			 definedFor purposes of this section, the term uncured
			 default means a default on a covered bond that has not been cured within
			 the time, if any, specified in the related transaction documents.
			(b)Default on
			 covered bonds prior to conservatorship, receivership, liquidation, or
			 bankruptcy
				(1)Creation of
			 separate estateIf an uncured default occurs on a covered bond
			 before the issuer of the covered bond enters conservatorship, receivership,
			 liquidation, or bankruptcy, an estate shall be immediately and automatically
			 created by operation of law and shall exist and be administered separate and
			 apart from the issuer or any subsequent conservatorship, receivership,
			 liquidating agency, or estate in bankruptcy for the issuer or any other assets
			 of the issuer. A separate estate shall be created for each affected covered
			 bond program.
				(2)Assets and
			 liabilities of estateAny
			 estate created under paragraph (1) shall be comprised of the cover pool
			 (including over-collateralization in the cover pool) that secures the covered
			 bond. The cover pool shall be immediately and automatically released to and
			 held by the estate free and clear of any right, title, interest, or claim of
			 the issuer or any conservator, receiver, liquidating agent, or trustee in
			 bankruptcy for the issuer or any other assets of the issuer. The estate shall
			 be fully liable on the covered bond and all other covered bonds and related
			 obligations of the issuer (including obligations under related derivative
			 transactions) that are secured by a perfected security interest in or other
			 perfected lien on the cover pool when the estate is created. The estate shall
			 not be liable on any obligation of the issuer that is not secured by a
			 perfected security interest in or other perfected lien on the cover pool when
			 the estate is created. No conservator, receiver, liquidating agent, or trustee
			 in bankruptcy for the issuer may charge or assess the estate for any claim of
			 the conservator, receiver, liquidating agent, or trustee in bankruptcy or the
			 conservatorship, receivership, liquidating agency, or estate in bankruptcy and
			 may not obtain or perfect a security interest in or other lien on the cover
			 pool to secure such a claim.
				(3)Retention of
			 claimsAny holder of a
			 covered bond or related obligation for which an estate has become liable under
			 paragraph (2) shall retain a claim against the issuer for any deficiency with
			 respect to the covered bond or related obligation. If the issuer enters
			 conservatorship, receivership, liquidation, or bankruptcy, any contingent claim
			 for such a deficiency shall be allowed as a provable claim in the
			 conservatorship, receivership, liquidating agency, or bankruptcy case. The
			 contingent claim shall be estimated by the conservator, receiver, liquidating
			 agent, or bankruptcy court for purposes of allowing the claim as a provable
			 claim if awaiting the fixing of the contingent claim would unduly delay the
			 resolution of the conservatorship, receivership, liquidating agency, or
			 bankruptcy case.
				(4)Residual
			 interest
					(A)Issuance of
			 residual interestUpon the creation of an estate under paragraph
			 (1), a residual interest in the estate shall be immediately and automatically
			 issued by operation of law to the issuer.
					(B)Nature of
			 residual interestThe residual interest under subparagraph (A)
			 shall—
						(i)be
			 an exempted security as described in section 5;
						(ii)represent the
			 right to any surplus from the cover pool after the covered bonds and all other
			 liabilities of the estate have been fully and irrevocably paid; and
						(iii)be
			 evidenced by a certificate executed by the trustee of the estate.
						(5)Obligations of
			 issuer
					(A)In
			 generalAfter the creation of an estate under paragraph (1), the
			 issuer shall—
						(i)transfer to or at
			 the direction of the trustee for the estate all property of the estate that is
			 in the possession or under the control of the issuer, including all tangible or
			 electronic books, records, files, and other documents or materials relating to
			 the assets and liabilities of the estate; and
						(ii)at
			 the election of the trustee or a servicer or administrator for the estate,
			 continue servicing the applicable cover pool for 120 days after the creation of
			 the estate in return for a fair-market-value fee, as determined by the trustee
			 in consultation with the applicable covered bond regulator, that shall be
			 payable from the estate as an administrative expense.
						(B)Obligations
			 absoluteNeither the issuer, whether acting as debtor in
			 possession or in any other capacity, nor any conservator, receiver, liquidating
			 agent, or trustee in bankruptcy for the issuer or any other assets of the
			 issuer may disaffirm, repudiate, or reject the obligation to turn over property
			 or to continue servicing the cover pool as provided in subparagraph (A).
					(c)Default on
			 covered bonds upon conservatorship, receivership, liquidation, or
			 bankruptcy
				(1)Corporation
			 conservatorship or receivership
					(A)In
			 generalIf the Corporation is
			 appointed as conservator or receiver for an issuer of covered bonds before an
			 uncured default results in the creation of an estate under subsection (b), the
			 Corporation as conservator or receiver shall have an exclusive right, during
			 the 1-year period beginning on the date of the appointment, to transfer any
			 cover pool owned by the issuer in its entirety, together with all covered bonds
			 and related obligations that are secured by a perfected security interest in or
			 other perfected lien on the cover pool, to another eligible issuer that meets
			 all conditions and requirements specified in the related transaction documents.
			 The Corporation as conservator or receiver may not remove any asset from the
			 cover pool, except to the extent otherwise agreed by a transferee that has
			 assumed the covered bond program pursuant to subparagraph (C).
					(B)Obligations
			 during 1-year periodDuring the 1-year period described in
			 subparagraph (A), the Corporation as conservator or receiver shall fully and
			 timely satisfy all monetary and nonmonetary obligations of the issuer under all
			 covered bonds and the related transaction documents and shall fully and timely
			 cure all defaults by the issuer (other than its conservatorship or
			 receivership) under the applicable covered bond program, in each case, until
			 the earlier of—
						(i)the
			 transfer of the applicable covered bond program to another eligible issuer as
			 provided in subparagraph (A); or
						(ii)the
			 delivery to the Secretary, the applicable covered bond regulator, the
			 applicable indenture trustee, and the applicable covered bondholders of a
			 written notice from the Corporation as conservator or receiver electing to
			 cease further performance under the applicable covered bond program.
						(C)Assumption by
			 transfereeIf the Corporation as conservator or receiver
			 transfers a covered bond program to another eligible issuer within the 1-year
			 period as provided in subparagraph (A), the transferee shall take ownership of
			 the applicable cover pool and shall become fully liable on all covered bonds
			 and related obligations of the issuer that are secured by a perfected security
			 interest in or other perfected lien on the cover pool.
					(2)Other
			 circumstancesAn estate shall be immediately and automatically
			 created by operation of law and shall exist and be administered separate and
			 apart from an issuer of covered bonds and any conservatorship, receivership,
			 liquidating agency, or estate in bankruptcy for the issuer or any other assets
			 of the issuer, if—
					(A)a conservator,
			 receiver, liquidating agent, or trustee in bankruptcy, other than the
			 Corporation, is appointed for the issuer before an uncured default results in
			 the creation of an estate under subsection (b); or
					(B)in the case of the
			 appointment of the Corporation as conservator or receiver as described in
			 paragraph (1)(A), the Corporation as conservator or receiver—
						(i)does
			 not complete the transfer of the applicable covered bond program to another
			 eligible issuer within the 1-year period as provided in paragraph
			 (1)(A);
						(ii)delivers to the
			 Secretary, the applicable covered bond regulator, the applicable indenture
			 trustee, and the applicable covered bondholders a written notice electing to
			 cease further performance under the applicable covered bond program; or
						(iii)fails to fully
			 and timely satisfy all monetary and nonmonetary obligations of the issuer under
			 the covered bonds and the related transaction documents or to fully and timely
			 cure all defaults by the issuer (other than its conservatorship or
			 receivership) under the applicable covered bond program.
						A separate
			 estate shall be created for each affected covered bond program.(3)Assets and
			 liabilities of estateAny
			 estate created under paragraph (2) shall be comprised of the cover pool
			 (including over-collateralization in the cover pool) that secures the covered
			 bonds. The cover pool shall be immediately and automatically released to and
			 held by the estate free and clear of any right, title, interest, or claim of
			 the issuer or any conservator, receiver, liquidating agent, or trustee in
			 bankruptcy for the issuer or any other assets of the issuer. The estate shall
			 be fully liable on the covered bonds and all other covered bonds and related
			 obligations of the issuer (including obligations under related derivative
			 transactions) that are secured by a perfected security interest in or other
			 perfected lien on the cover pool when the estate is created. The estate shall
			 not be liable on any obligation of the issuer that is not secured by a
			 perfected security interest in or other perfected lien on the cover pool when
			 the estate is created. No conservator, receiver, liquidating agent, or trustee
			 in bankruptcy for the issuer may charge or assess the estate for any claim of
			 the conservator, receiver, liquidating agent, or trustee in bankruptcy or the
			 conservatorship, receivership, liquidating agency, or estate in bankruptcy and
			 may not obtain or perfect a security interest in or other lien on the cover
			 pool to secure such a claim.
				(4)Contingent
			 claimAny contingent claim against an issuer for a deficiency
			 with respect to a covered bond or related obligation for which an estate has
			 become liable under paragraph (3) shall be allowed as a provable claim in the
			 conservatorship, receivership, liquidating agency, or bankruptcy case for the
			 issuer. The contingent claim shall be estimated by the conservator, receiver,
			 liquidating agent, or bankruptcy court for purposes of allowing the claim as a
			 provable claim if awaiting the fixing of the contingent claim would unduly
			 delay the resolution of the conservatorship, receivership, liquidating agency,
			 or bankruptcy case.
				(5)Residual
			 interest
					(A)Issuance of
			 residual interestUpon the creation of an estate under paragraph
			 (2), and regardless of whether any contingent claim described in paragraph (4)
			 becomes fixed or is estimated, a residual interest in the estate shall be
			 immediately and automatically issued by operation of law to the conservator,
			 receiver, liquidating agent, or trustee in bankruptcy for the issuer.
					(B)Nature of
			 residual interestThe residual interest under subparagraph (A)
			 shall—
						(i)be
			 an exempted security as described in section 5;
						(ii)represent the
			 right to any surplus from the cover pool after the covered bonds and all other
			 liabilities of the estate have been fully and irrevocably paid; and
						(iii)be
			 evidenced by a certificate executed by the trustee of the estate.
						(6)Obligations of
			 issuer
					(A)In
			 generalAfter the creation of an estate under paragraph (2), the
			 issuer and its conservator, receiver, liquidating agent, or trustee in
			 bankruptcy shall—
						(i)transfer to or at
			 the direction of the trustee for the estate all property of the estate that is
			 in the possession or under the control of the issuer or its conservator,
			 receiver, liquidating agent, or trustee in bankruptcy, including all tangible
			 or electronic books, records, files, and other documents or materials relating
			 to the assets and liabilities of the estate; and
						(ii)at
			 the election of the trustee or a servicer or administrator for the estate,
			 continue servicing the applicable cover pool for 120 days after the creation of
			 the estate in return for a fair-market-value fee, as determined by the trustee
			 in consultation with the applicable covered bond regulator, that shall be
			 payable from the estate as an administrative expense.
						(B)Obligations
			 absoluteNeither the issuer, whether acting as debtor in
			 possession or in any other capacity, nor any conservator, receiver, liquidating
			 agent, or trustee in bankruptcy for the issuer or any other assets of the
			 issuer may disaffirm, repudiate, or reject the obligation to turn over property
			 or to continue servicing the cover pool as provided in subparagraph (A).
					(d)Administration
			 and resolution of estates
				(1)Trustee,
			 servicer, and administrator
					(A)In
			 generalUpon the creation of any estate under subsection (b)(1)
			 or (c)(2), the applicable covered bond regulator shall—
						(i)appoint the
			 trustee for the estate;
						(ii)appoint 1 or more
			 servicers or administrators for the cover pool held by the estate; and
						(iii)give the
			 Secretary, the applicable indenture trustee, the applicable covered
			 bondholders, and the owner of the residual interest written notice of the
			 creation of the estate.
						(B)Terms and
			 conditions of appointmentAll terms and conditions of any
			 appointment under paragraph (1), including the terms and conditions relating to
			 compensation, shall conform to the requirements of this Act and the oversight
			 program and otherwise shall be determined by the applicable covered bond
			 regulator.
					(C)QualificationThe
			 applicable covered bond regulator may require the trustee or any servicer or
			 administrator for an estate to post in favor of the United States, for the
			 benefit of the estate, a bond that is conditioned on the faithful performance
			 of the duties of the trustee or the servicer or administrator. The covered bond
			 regulator shall determine the amount of any bond required under this
			 subparagraph and the sufficiency of the surety on the bond. A proceeding on a
			 bond required under this subparagraph may not be commenced after two years
			 after the date on which the trustee or the servicer or administrator was
			 discharged.
					(D)Powers and
			 duties of trusteeThe trustee for an estate is the representative
			 of the estate and, subject to the provisions of this Act, has capacity to sue
			 and be sued. The trustee shall—
						(i)administer the
			 estate in compliance with this Act, the oversight program, and the related
			 transaction documents;
						(ii)be
			 accountable for all property of the estate that is received by the
			 trustee;
						(iii)make a final
			 report and file a final account of the administration of the estate with the
			 applicable covered bond regulator; and
						(iv)after the estate
			 has been fully administered, close the estate.
						(E)Powers and
			 duties of servicer or administratorAny servicer or administrator
			 for an estate—
						(i)shall—
							(I)collect, realize
			 on (by liquidation or other means), and otherwise manage the cover pool held by
			 the estate in compliance with this Act, the oversight program, and the related
			 transaction documents and in a manner consistent with maximizing the value and
			 the proceeds of the cover pool;
							(II)deposit or invest
			 all proceeds and funds received in compliance with this Act, the oversight
			 program, and the related transaction documents and in a manner consistent with
			 maximizing the net return to the estate, taking into account the safety of the
			 deposit or investment; and
							(III)apply, or direct
			 the trustee for the estate to apply, all proceeds and funds received and the
			 net return on any deposit or investment to make distributions in compliance
			 with paragraphs (3) and (4);
							(ii)may
			 borrow funds or otherwise obtain credit, for the benefit of the estate, in
			 compliance with paragraph (2) on a secured or unsecured basis and on a
			 priority, pari passu, or subordinated basis;
						(iii)shall, at the
			 times and in the manner required by the applicable covered bond regulator,
			 submit to the covered bond regulator, the Secretary, the applicable indenture
			 trustee, the applicable covered bondholders, the owner of the residual
			 interest, and any other person designated by the covered bond regulator,
			 reports that describe the activities of the servicer or administrator on behalf
			 of the estate, the performance of the cover pool held by the estate, and
			 distributions made by the estate; and
						(iv)shall assist the
			 trustee in preparing the final report and the final account of the
			 administration of the estate.
						(F)Supervision of
			 trustee, servicer, and administratorThe applicable covered bond
			 regulator shall supervise the trustee and any servicer or administrator for an
			 estate. The covered bond regulator shall require that all reports submitted
			 under subparagraph (E)(iii) do not contain any untrue statement of a material
			 fact and do not omit to state a material fact necessary in order to make the
			 statements made, in light of the circumstances under which they are made, not
			 misleading.
					(G)Removal and
			 replacement of trustee, servicer, and administratorIf the
			 covered bond regulator determines that it is in the best interests of an
			 estate, the covered bond regulator may remove or replace the trustee or any
			 servicer or administrator for the estate. The removal of the trustee or any
			 servicer or administrator does not abate any pending action or proceeding
			 involving the estate, and any successor or other trustee, servicer, or
			 administrator shall be substituted as a party in the action or
			 proceeding.
					(H)ProfessionalsThe
			 trustee or any servicer or administrator for an estate may employ 1 or more
			 attorneys, accountants, appraisers, auctioneers, or other professional persons
			 to represent or assist the trustee or the servicer or administrator in carrying
			 out its duties. The employment of any professional person and all terms and
			 conditions of employment, including the terms and conditions relating to
			 compensation, shall conform to the requirements of this Act and the oversight
			 program and otherwise shall be subject to the approval of the applicable
			 covered bond regulator.
					(I)Approved fees
			 and expensesUnless otherwise provided in the applicable terms
			 and conditions of appointment or employment, all approved fees and expenses of
			 the trustee, any servicer or administrator, or any professional person employed
			 by the trustee or any servicer or administrator shall be payable from the
			 estate as administrative expenses.
					(J)Actions by or on
			 behalf of estateThe trustee or any servicer or administrator for
			 an estate may commence or continue judicial, administrative, or other actions,
			 in the name of the estate or in its own name on behalf of the estate, for the
			 purpose of collecting, realizing on, or otherwise managing the cover pool held
			 by the estate or exercising its other powers or duties on behalf of the
			 estate.
					(K)Actions against
			 estateNo court may issue an attachment or execution on any
			 property of an estate. Except at the request of the applicable covered bond
			 regulator or as otherwise provided in this subparagraph or subparagraph (J), no
			 court may take any action to restrain or affect the resolution of an estate
			 under this Act. No person (including the applicable indenture trustee and any
			 applicable covered bondholder) may commence or continue any judicial,
			 administrative, or other action against the estate, the trustee, or any
			 servicer or administrator or take any other act to affect the estate, the
			 trustee, or any servicer or administrator that is not expressly permitted by
			 this Act, the oversight program, and the related transaction documents, except
			 for a judicial or administrative action to compel the release of funds
			 that—
						(i)are
			 available to the estate;
						(ii)are
			 permitted to be distributed under this Act and the oversight program;
			 and
						(iii)are permitted
			 and required to be distributed under the related transaction documents and any
			 contracts executed by or on behalf of the estate.
						(L)Sovereign
			 immunityExcept in connection with a guarantee provided under
			 paragraph (4) or any other contract executed by the applicable covered bond
			 regulator under this section 4, the Secretary and the covered bond regulator
			 shall be entitled to sovereign immunity in carrying out the provisions of this
			 Act.
					(2)Borrowings and
			 credit
					(A)In
			 generalAny servicer or administrator for an estate created under
			 subsection (b)(1) or (c)(2) may borrow funds or otherwise obtain credit, on
			 behalf of and for the benefit of the estate, from any person in compliance with
			 this paragraph (2) solely for the purpose of providing liquidity in the case of
			 timing mismatches among the assets and the liabilities of the estate. Except
			 with respect to an underwriter, section 5 of the Securities Act of 1933, the
			 Trust Indenture Act of 1939, and any State or local law requiring registration
			 for an offer or sale of a security or registration or licensing of an issuer
			 of, underwriter of, or broker or dealer in a security does not apply to the
			 offer or sale under this paragraph (2) of a security that is not an equity
			 security.
					(B)ConditionsA
			 servicer or administrator may borrow funds or otherwise obtain credit under
			 subparagraph (A)—
						(i)on
			 terms affording the lender only claims or liens that are fully subordinated to
			 the claims and interests of the applicable indenture trustee and the applicable
			 covered bondholders and all other claims against and interests in the estate,
			 except for the residual interest, if the servicer or administrator certifies to
			 the applicable covered bond regulator that, in the business judgment of the
			 servicer or administrator, the borrowing or credit is in the best interests of
			 the estate and is expected to maximize the value and the proceeds of the cover
			 pool held by the estate; or
						(ii)on
			 terms affording the lender claims or liens that have priority over or are pari
			 passu with the claims or interests of the applicable indenture trustee or the
			 applicable covered bondholders or other claims against or interests in the
			 estate, if—
							(I)the servicer or
			 administrator certifies to the applicable covered bond regulator that, in the
			 business judgment of the servicer or administrator, the borrowing or credit is
			 in the best interests of the estate and is expected to maximize the value and
			 the proceeds of the cover pool held by the estate; and
							(II)the applicable
			 covered bond regulator authorizes the borrowing or credit.
							(C)Limited
			 liabilityA servicer or administrator shall not be liable for any
			 error in business judgment when borrowing funds or otherwise obtaining credit
			 under this paragraph (2) unless the servicer or administrator acted in bad
			 faith or in willful disregard of its duties.
					(D)Study on
			 borrowings and creditThe Comptroller General of the United
			 States shall conduct a study on whether the Federal reserve banks should be
			 authorized to lend funds or otherwise extend credit to an estate under this
			 paragraph (2) and, if so, what conditions and limits should be established to
			 mitigate any risk that the United States Government could absorb credit losses
			 on the cover pool held by the estate. The Comptroller General shall submit a
			 report to the Committee on Banking, Housing, and Urban Affairs of the Senate
			 and the Committee on Financial Services of the House of Representatives on the
			 results of the study not later than 6 months after the date of enactment of
			 this Act.
					(3)Distributions by
			 estateAll payments or other distributions by an estate shall be
			 made at the times, in the amounts, and in the manner set forth in the covered
			 bonds, the related transaction documents, and any contracts executed by or on
			 behalf of the estate in compliance with this Act and the oversight program. To
			 the extent that the relative priority of the liabilities of the estate are not
			 specified in or otherwise ascertainable from their terms, distributions shall
			 be made on each distribution date under the covered bonds, the related
			 transaction documents, or any contracts executed by or on behalf of the
			 estate—
					(A)first, to pay
			 accrued and unpaid superpriority claims under paragraph (2)(B)(ii);
					(B)second, to pay
			 accrued and unpaid administrative expense claims under paragraph (1)(I),
			 paragraph (2)(B)(ii), section 4(b)(5)(A), or section 4(c)(6)(A);
					(C)third, to
			 pay—
						(i)accrued and unpaid
			 claims under the covered bonds and the related transaction documents according
			 to their terms; and
						(ii)accrued and
			 unpaid pari passu claims under paragraph (2)(B)(ii); and
						(D)fourth, to pay
			 accrued and unpaid subordinated claims under paragraph (2)(B)(i).
					(4)Distributions on
			 residual interestAfter all other claims against and interests in
			 an estate have been fully and irrevocably paid or defeased, the trustee shall
			 or shall cause a servicer or administrator to distribute the remainder of the
			 estate to or at the direction of the owner of the residual interest. No interim
			 distribution on the residual interest may be made before that time, unless the
			 applicable covered bond regulator—
					(A)approves the
			 distribution after determining that all other claims against and interests in
			 the estate will be fully, timely, and irrevocably paid according to their
			 terms; and
					(B)provides an
			 indemnity, for the benefit of the estate, assuring that all other claims
			 against and interests in the estate will be fully, timely, and irrevocably paid
			 according to their terms.
					(5)Closing of
			 estateAfter an estate has been fully administered, the trustee
			 shall close the estate and, except as otherwise directed by the applicable
			 covered bond regulator, shall destroy all records of the estate.
				(6)No loss to
			 taxpayersTaxpayers shall
			 bear no losses from the resolution of an estate under this Act. To the extent
			 that the Secretary and the Corporation jointly determine that the Deposit
			 Insurance Fund incurred actual losses that are higher because the covered bond
			 program of an insured depository institution was subject to resolution under
			 this Act rather than as part of the receivership of the institution under the
			 Federal Deposit Insurance Act (12 U.S.C. 1811 et seq.), the Corporation may
			 exercise the powers available under section 7(b) of the Federal Deposit
			 Insurance Act (12 U.S.C. 1817(b)) to recover an amount equal to those losses
			 after consulting with the Secretary.
				5.Securities law
			 provisions
			(a)Securities laws
			 treatment of covered bonds
				(1)Treatment of
			 certain banks and other entities
					(A)Securities laws
			 coverageA covered bond
			 described in subparagraph (C) is and shall be treated as a security issued or
			 guaranteed by a bank under section 3(a)(2) of the Securities Act of 1933 (15
			 U.S.C. 77c(a)(2)), section 3(c)(3) of the Investment Company Act of 1940 (15
			 U.S.C. 80a–3(c)(3)), and section 304(a)(4)(A) of the Trust Indenture Act of
			 1939 (15 U.S.C. 77ddd(a)(4)(A)), as applicable.
					(B)Securities
			 Exchange Act of 1934 exemptionNo covered bond described in subparagraph
			 (C) shall be treated as an asset-backed security, as that term is defined in
			 section 3 of the Securities Exchange Act of 1934 (15 U.S.C. 78c), or a
			 structured finance product, as that term is defined in section 939F of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act (15 U.S.C.
			 78o–9).
					(C)ApplicabilityA
			 covered bond described in this subparagraph is a covered bond that is—
						(i)issued or guaranteed by a bank; or
						(ii)issued by an eligible issuer described in
			 section 2(9)(F) and sponsored solely by 1 or more banks for the sole purpose of
			 issuing covered bonds.
						(D)RegulationsEach covered bond regulator for 1 or more
			 banks shall adopt, as part of the securities regulations of the covered bond
			 regulator, a separate scheme of registration, disclosure, and reporting
			 obligations and exemptions for offers or sales of covered bonds described in
			 subparagraph (C), which regulations shall—
						(i)provide for uniform and consistent
			 standards for such covered bond issuers, with respect to any such covered
			 bonds, to the extent possible; and
						(ii)be consistent with existing regulations
			 governing offers or sales of nonconvertible debt.
						(2)Treatment of
			 certain associations and cooperative banks
					(A)Securities laws
			 coverageA covered bond
			 described in subparagraph (C) is and shall be treated as a security issued by
			 an entity under section 3(a)(5)(A) of the Securities Act of 1933 (15 U.S.C.
			 77c(a)(5)(A)), section 3(c)(3) of the Investment Company Act of 1940 (15 U.S.C.
			 80a–3(c)(3)), and section 304(a)(4)(A) of the Trust Indenture Act of 1939 (15
			 U.S.C. 77ddd(a)(4)(A)), as applicable.
					(B)Securities
			 Exchange Act of 1934 exemptionNo covered bond described in subparagraph
			 (C) shall be treated as an asset-backed security, as that term is defined in
			 section 3 of the Securities Exchange Act of 1934 (15 U.S.C. 78c), or a
			 structured finance product, as that term is defined in section 939F of the
			 Dodd-Frank Wall Street Reform and Consumer Protection Act (15 U.S.C.
			 78o–9).
					(C)ApplicabilityA
			 covered bond described in this subparagraph is a covered bond that is—
						(i)issued by an
			 entity described in section 3(a)(5)(A) of the Securities Act of 1933 (15 U.S.C.
			 77c(a)(5)(A)); or
						(ii)issued by an
			 eligible issuer described in section 2(9)(F) and sponsored solely by 1 or more
			 such entities for the sole purpose of issuing covered bonds.
						(D)RegulationsEach covered bond regulator for 1 or more
			 entities described in section 3(a)(5)(A) of the Securities Act of 1933 (15
			 U.S.C. 77c(a)(5)(A)) shall adopt, as part of the securities regulations of the
			 covered bond regulator, a separate scheme of registration, disclosure, and
			 reporting obligations and exemptions for offers or sales of covered bonds
			 described in subparagraph (C), which regulations shall—
						(i)provide for uniform and consistent
			 standards for such covered bond issuers, with respect to any such covered
			 bonds, to the extent possible; and
						(ii)shall be consistent with regulations
			 governing offers or sales of nonconvertible debt.
						(3)ConstructionNo provision of this Act, including
			 paragraph (1) or (2), may be construed or applied in a manner that impairs or
			 limits any other exemption that is available under applicable securities
			 laws.
				(b)Exemptions for
			 estatesAny estate that is or may be created under section
			 4(b)(1) or 4(c)(2) shall be exempt from all State and Federal securities laws,
			 except that such estate—
				(1)shall be subject
			 to all anti-fraud provisions of such securities laws;
				(2)shall be subject
			 to the reporting requirements established by the applicable covered bond
			 regulator under section 4(d)(1)(E)(iii); and
				(3)shall succeed to
			 any requirement of the issuer to file such periodic information, documents, and
			 reports in respect of the covered bonds, as specified in section 13(a) of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78m(a)) or rules established by an
			 appropriate Federal banking agency.
				(c)Exemptions for
			 residual interestsAny residual interest in an estate that is or
			 may be created under section 4(b)(1) or 4(c)(2) shall be exempt from all State
			 and Federal securities laws.
			6.Miscellaneous
			 provisions
			(a)Domestic
			 securitiesSection 106(a)(1) of the Secondary Mortgage Market
			 Enhancement Act of 1984 (15 U.S.C. 77r–1(a)(1)) is amended—
				(1)in subparagraph
			 (C), by striking or at the end;
				(2)in subparagraph
			 (D), by adding or at the end; and
				(3)by inserting after
			 subparagraph (D) the following:
					
						(E)covered bonds (as
				defined in section 2 of the United States Covered Bond Act of
				2011),
						.
				(b)No
			 conflictThe provisions of this Act shall apply, notwithstanding
			 any provision of the Federal Deposit Insurance Act (12 U.S.C. 1811 et seq.),
			 title 11, United States Code, title II of the Dodd-Frank Wall Street Reform and
			 Consumer Protection Act (12 U.S.C. 5381 et seq.), or any other provision of
			 Federal law with respect to conservatorship, receivership, liquidation, or
			 bankruptcy. No provision of the Federal Deposit Insurance Act (12 U.S.C. 1811
			 et seq.), title 11, United States Code, title II of the Dodd-Frank Wall Street
			 Reform and Consumer Protection Act (12 U.S.C. 5381 et seq.), or any other
			 provision of Federal law with respect to conservatorship, receivership,
			 liquidation, or bankruptcy may be construed or applied in a manner that defeats
			 or interferes with the purpose or operation of this Act.
			(c)Annual report to
			 CongressThe covered bond
			 regulators shall, annually—
				(1)submit a joint
			 report to the Congress describing the current state of the covered bond market
			 in the United States; and
				(2)testify on the current state of the covered
			 bond market in the United States before the Committee on Financial Services of
			 the House of Representatives and the Committee on Banking, Housing, and Urban
			 Affairs of the Senate.
				
